Citation Nr: 0827860	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-34 605	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.





ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1967 to November 
1972, with more than twenty years of total active service 
indicated, including service in Vietnam.  The veteran is 
deceased, and the appellant was his surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 determination of the RO that 
denied entitlement to certain VA death benefits because the 
appellant was not recognized as the deceased veteran's 
surviving spouse.


FINDINGS OF FACT

1.  The appellant was married twice previously, both 
marriages ending with her spouses' death.

2.  The appellant and the veteran were married in October 
1963. 

3.  The appellant did not live with the veteran for many 
years prior to his death.

4.  A preponderance of the probative evidence indicates that 
the separation was procured by the veteran without the fault 
of the spouse. 


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the fully favorable 
nature of the Board's decision.  



II.  Analysis

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007). 
 
The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a) (2007). 
 
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and (except as provided in 38 C.F.R. § 3.55) 
has not remarried or, in cases not involving remarriage, has 
not, since the death of the veteran, lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  See 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b). 
 
The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2007). 
 
The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 
 
The Court has held that one claiming to be the spouse of a 
veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991). 
 
The competent evidence reveals that the appellant's first two 
marriages were ended by the death of her spouses in 1958 and 
1960.  She married the veteran in October 1963.

In this case, the appellant contended that the veteran left 
home in August 1987 due to the death of his youngest daughter 
and his cancer, which made him despondent.  She states he 
left to prevent becoming a burden to his family.  Two of the 
veteran's sons provided different information, noting that 
their father left in 1977 and they had not seen him again 
until his funeral.  Such information suggests a substantially 
longer separation than the appellant contended.  

However, the notification of the veteran's death on VA Form 
21-4172 listed the appellant as the veteran's next of kin and 
the death certificate indicated the veteran was married, with 
the appellant named as his wife. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).  In this case, the 
appellant and the veteran were separated at the time of the 
veteran's death, and although the length of separation is in 
question, the evidence of record is consistent in showing 
that it was the veteran who procured the separation.  There 
is no evidence indicating that the appellant was at fault in 
the separation.  Thus, after resolving all doubt in the 
appellant's favor, the Board finds that the provisions of 
38 C.F.R. § 3.53 pertaining to continuous cohabitation have 
been met, and the appellant is recognized as the surviving 
spouse of the veteran.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for purposes of VA death benefits is 
granted.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


